Stephens, J.
Under the ruling- of the Supreme Court on a review of this case on certiorari, the judgment of the Department of Industrial Relations denying compensation was authorized by the evidence, and the Court of Appeals erred in holding that this judgment was not authorized by the evidence, but that under the uncontradicted evidence an award of compensation was demanded, and erred in affirming the judgment of the superior court sustaining the appeal from the judgment of the Department of Industrial Relations. Maryland Casualty Co. v. Sanders, 182 Ga. 594 (186 S. E. 693). Therefore, in conformity to the judgment and opinion of the Supreme Court, the judgment of this court in Maryland Casualty Co. v. Sanders, 49 App. 600 (176 S. E. 104), affirming the judgment of the superior court, must be vacated, and a judgment reversing the judgment of the superior court must be rendered.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.